Citation Nr: 1544608	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Wolff-Parkinson-White (WPW) syndrome, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for depression.

4.  Entitlement to an initial compensable disability rating for residual left foot scar, status post-surgical repair of service-connected arthrodesis of left great toe MP joint.

5.  Entitlement to an initial compensable disability rating for residual scar, status post repair of service-connected inguinal hernia.  

6.  Entitlement to a higher disability rating for bronchial asthma, currently rated as 30 percent disabling.  

7.  Entitlement to a higher disability rating for chronic gastritis, currently rated as 10 percent disabling.  

8.  Entitlement to a higher disability rating for arthrodesis of MP joint, left great toe, with early arthritic changes, currently rated as 10 percent disabling.

9.  Entitlement to a compensable disability rating for residuals of right inguinal hernia.  

10.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for a residual left foot scar, status post-surgical repair of service-connected arthrodesis of left great toe MP joint.

11.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for a residual scar, status post repair of service-connected inguinal hernia.  

12.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2011 decision, the RO declined to reopen the claim of entitlement to service connection for WPW syndrome and denied the claim of entitlement to service connection for diabetes.  

In the August 2013 rating decision, the RO granted service connection for a residual left foot scar and a residual right inguinal hernia repair scar, assigning noncompensable disability ratings for both disabilities, effective June 18, 2012; denied entitlement to service connection for depression; denied entitlement to higher disability ratings for service-connected bronchial asthma, chronic gastritis, arthrodesis of the left great toe MP joint, and residuals of right inguinal hernia; and denied entitlement to TDIU.

The issues of entitlement to service connection for depression, entitlement to higher disability ratings for residual left foot scar, residual scar from inguinal hernia repair, bronchial asthma, chronic gastritis, arthrodesis of the left great toe MP joint, residuals of right inguinal hernia, entitlement to earlier effective dates for the award of service connection for residual left foot surgical scar and residual scar from inguinal hernia repair, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO, inter alia, denied entitlement to service connection for WPW syndrome, and the Veteran did not appeal the rating decision or submit new and material evidence within one year of the decision.

2.  Evidence received since the April 2000 rating decision does not relate to a previously unestablished element of the claim or raise a reasonable possibility of substantiating the service connection claim for WPW syndrome.

3.  There is no evidence showing that the Veteran has diabetes etiologically related to service.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied the Veteran's claims of entitlement to service connection for WPW syndrome is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Evidence received since the April 2000 rating decision is not new and material, and therefore, claim of entitlement to service connection for WPW syndrome is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

An adequate notice letter was sent to the Veteran in January 2011.  The notice informed him of all elements required to substantiate a claim for service connection for diabetes in accordance with 38 C.F.R. § 3.159(b), and explained the meaning of "new and material evidence."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice also included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. Cf. 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

As for the duty to assist, the Veteran's service treatment records (STRs) and identified post-service treatment records were obtained, and he was afforded an adequate VA heart condition examination.  There is no indication of outstanding treatment records pertaining to the claimed disability.  

The Board acknowledges that VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding his claimed diabetes.  A VA examination or medical opinion, however, is not necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence to make a decision on the claim.  Id.  

As discussed below, there is no competent and credible evidence of record suggesting that the Veteran has diabetes as a result of service.  He has provided no evidence or contention regarding an association between claimed diabetes and his service, and there is otherwise no lay or medical evidence of record suggesting that he has diabetes as a result of service.  In such circumstances, there is no duty to obtain a medical examination or opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

II.  New and Material Evidence 

In an April 2000 rating decision, the RO denied entitlement to service connection for WPW syndrome.  The RO denied the claim for service connection for WPW on the grounds that there was no permanent residual or chronic disability associated with the Veteran's history of WPW syndrome.  The Veteran did not appeal the rating decision and no additional evidence relevant to the claim was associated with the claims file within one year of the decision.  Cf. 38 C.F.R. § 3.156(b).  The April 2000 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence would be new and material if it would, in conjunction with other evidence of record, trigger VA's duty to provide an examination.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the April 2000 rating decision, relevant evidence of record included the Veteran's STRs, and post-service treatment records dated through January 2000, showing that the Veteran underwent ablation of the left-posterior accessory WPW branch by transseptal catheterization; and September 1998 and February 1999 statements from the Veteran relating to falls and complications that he had suffered as a result of WPW syndrome.  

Evidence received since the April 2000 rating decision consists only of the Veteran's assertions in his January 2011 supplemental claim, his June 2012 notice of disagreement (NOD), and his March 2014 substantive appeal (on VA Form 9); and a January 2014 VA heart condition examination report, showing that although the Veteran had previously been diagnosed with WPW syndrome, he had had no further episodes following ablation shortly after his separation from service, and that he had not current functional impairment.

The newly received evidence is not new and material because it is duplicative, again showing a lack of current heart impairment, and does not raise a reasonable possibility of substantiating the claim.  The evidence has not abrogated the deficiency in the Veteran's claim.  In short, the evidence would not trigger VA's duty to provide further examination or opinion because it does not indicate that there is a current disability that may be related to service.  See 38 U.S.C.A. § 5103A(d) (2014).  

The Veteran's representative asserted in a March 2015 brief that the January 2014 VA examiner incorrectly noted a date of onset of the Veteran's WPW syndrome in 1997, and that there was evidence of earlier diagnosis, including especially during service.  The representative stated that because the Veteran clearly suffered from WPW syndrome during service, the disability should be service-connected.  The issue of whether the Veteran suffered from WPW syndrome during service, however, is not in question; rather the determinative issue is whether the Veteran has provided new and material evidence indicative of current heart impairment that may be potentially associated with the in-service diagnosis of WPW syndrome.  

In spite of an assertion made by the representative regarding a connection between WPW syndrome and bronchial asthma, and the fact that the Veteran is service-connected for bronchial asthma, the representative has not offered or otherwise pointed to evidence showing that the Veteran currently suffers from a current heart impairment, and all evidence of record is to the contrary.

Therefore, the Board finds that the Veteran has not submitted new or material evidence with respect to his claim of entitlement to service connection for WPW syndrome.  The claim, therefore, is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefits of the doubt is given to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The only evidence indicative of diabetes of record is found in a January 2014 VA report noting that the Veteran reported a previous medical history of diabetes.  His STRs are devoid of any indication that he suffered from diabetes during service, and there is no post-service medical evidence of diabetes.  Thus, the Board is left to consider only the Veteran's bear assertions; and while he has expressed his belief that he has diabetes as a result of service, he does not have the requisite medical expertise to diagnose or provide an opinion with respect to the causes of diabetes.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

There is no competent evidence of record showing a diagnosis of or treatment for diabetes in the claims file.  There is simply no evidence showing that the Veteran has current diabetes as a result of his active service.  

In order to be considered for service connection, a claimant must first have a current disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of current diabetes, service connection cannot be granted.  Moreover, even assuming that current diabetes was shown, there is no evidence of incurrence of diabetes during service, or otherwise of an etiological link between diabetes and the Veteran's service.  See Shedden, 381 F.3d. 1163.  

A preponderance of the evidence is against the Veteran's claim for service connection for diabetes.  See 38 U.S.C.A. §5107.  Therefore, the claim must be denied.


ORDER

As new and material evidence has not been received, the petition to reopen the claim of entitlement to service connection for Wolff-Parkinson-White syndrome is denied.

Entitlement to service connection for diabetes is denied.


REMAND

In June 2014, following issuance of the August 2013 rating decision, the Veteran submitted a timely NOD with respect to all issues decided in the rating decision.  Before the Board can consider those claims on appeal, however, it is required to remand them for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to service connection for depression, entitlement to higher disability ratings for residual left foot surgical scar, residual scar from inguinal hernia repair, bronchial asthma, chronic gastritis, arthrodesis of the left great toe MP joint, residuals of right inguinal hernia, entitlement to earlier effective dates for service connection for residual left foot scar and residual scar from inguinal hernia repair, and entitlement to a TDIU.  

These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


